UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 22, 2011 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 000-14798 54-1138147 (State or other jurisdiction (Commission (IRS Employer of incorporation) file number) Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540) 665-9100 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) American Woodmark Corporation ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On February 22, 2011, the Registrant issued a press release announcing results for its third quarter of fiscal year 2011 ended January 31, 2011.The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (C)Exhibits. 99.1Registrant’s Press Release dated February 22, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICAN WOODMARK CORPORATION (Registrant) /s/ JONATHAN H. WOLK /s/ KENT B. GUICHARD Jonathan H. Wolk Kent B. Guichard Senior Vice President and Chief Financial Officer Chairman, President & Chief Executive Officer Date: February 22, 2011 Date: February 22, 2011 Signing on behalf of the registrant and as principal financial officer Signing on behalf of the registrant and as principal executive officer
